Per curiam.
This is an application to change the venue in a transitory aCtion; special cause ought therefore to have been shewn. We are of opinion that what has beefi doné is not sufficient to take the case out of the general rule adopted with respeCt to suits of this nature. The defendant ought to have offered as much to change, as the opposite party would have been obliged to alledge in order to retain* Supposing therefore that to be the criterion, he ought to *123shew when the usury originated, and that the witnesses resided here; but the affidavit does not state when the usury took place nor that the cause of aftion arose in Albany. For though the note -is apparently made here, and payable at the Bank of Albany, it was negotiated in New-York, and the presumption is, it was made where it was passed. The doñrine now added upon is established 1 D. and E. 781. It is necessary to shew that the cause of action arose* and that material testimony is to be given in the place where the venue is to be removed. The defendant therefore can take nothing by his motion.
Radcliff and Livingston, justices, absent.

 See Ante 4, and the opinion of Radcliff, J. in which the principles of th¿ Lngliili practice are concifely and accurately Itated.